         Case 1:20-cv-03320-PGG Document 23 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YS GM MARFIN II LLC, et al.,

                          Plaintiffs,
                                                                      ORDER
            - against -
                                                             20 Civ. 3320 (PGG)
FOUR WOOD CAPITAL ADVISORS, LLC,
AND FOUR WOOD CAPITAL PARTNERS,
LLC,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendants’

motion to dismiss:

              1. Defendants’ motion is due on September 22, 2020;

              2. Plaintiffs’ opposition is due on October 20, 2020; and

              3. Defendants’ reply, if any, is due on November 4, 2020.

The conference scheduled for August 27, 2020 is adjourned sine die.

Dated: New York, New York
       August 25, 2020
